Citation Nr: 0617588	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  02-20 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury. 

2.  Entitlement to service connection for a right elbow 
disorder. 

3.  Entitlement to service connection for arthritis of the 
left hip.  

4.  Entitlement to service connection for a right shoulder 
disability.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.  

6.  Entitlement to an increased rating beyond 10 percent 
prior to November 2004 for a right knee disorder. 

7.  Entitlement to an increased rating beyond 30 percent from 
February 2006 for a right knee disorder for residuals of a 
total right knee arthroplasty. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1973.  He also served in the United States Army 
Reserves.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a lumbar spine disorder, and entitlement to an 
increased rating beyond 30 percent from February 2006 for 
residuals of a total right knee arthroplasty are addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDINGS OF FACT

1.  Current residuals of a right ankle injury have not been 
identified. 

2.  A current right elbow disorder has not been identified. 

3.  A left hip disorder is not shown in service or within the 
first post service year, and is not shown to be related to 
service.  

4.  A right shoulder disorder is not shown in service or for 
many years thereafter, and is not related to service.  

5.  Prior to November 2004, the right knee disorder is 
manifested by complaints of pain with motion from 0 to 95 
degrees and X-ray evidence of arthritis.  


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  A right elbow disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005). 

3.  Arthritis of the left hip was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

4.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

5.  The criteria for an increased evaluation for a right knee 
disorder prior to November 2004 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5010, 5279 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and some disorders, including arthritis, may be presumed 
incurred or aggravated during service if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. §§ 3.303(a), 3.307, 
3.309.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 
(21), (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2005).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2005).  Any individual (1) who, when authorized or 
required by competent authority, assumes an obligation to 
perform active duty for training or inactive duty for 
training; and (2) who is disabled or dies from an injury or 
covered disease incurred while proceeding directly to or 
returning directly from such active duty for training or 
inactive duty for training shall be deemed to have been on 
active duty for training or inactive duty for training, as 
the case my be.  38 C.F.R. § 3.6(e) (2005).

In this case, the veteran's claims for service connection for 
right ankle, right elbow, and right shoulder disabilities, 
and for degenerative arthritis of the left hip, are all based 
on an automobile accident that occurred during his service in 
the Reserves, while he was enroute to a period of active duty 
for training in May 1982.  

The Board has considered the veteran's statements to the 
effect that he has the claimed disabilities due to service, 
but gives these statements no probative weight in the absence 
of evidence that he has the expertise to give opinions about 
medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998). For the reasons discussed below, the Board finds that 
the preponderance of the evidence is against these claims.  
Consequently, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Residuals of a Right Ankle Injury

The veteran's service medical records for his period of 
active duty show no right ankle complaints, diagnosis or 
treatment.  The accident report for the May 1982 incident 
states that the veteran's right leg and ankle were pinned 
under the jeep, and that he sustained a contusion of the 
right ankle and right heel.  X-rays showed no bone or joint 
abnormality, and third degree right ankle sprain was 
diagnosed.  In July 1982, on follow-up, it was noted that the 
right ankle sprain was resolving.  At separation from the 
Reserves in August 1988, a right ankle injury was noted by 
history.  On clinical evaluation, no pertinent abnormality 
was noted.  

While an inservice injury is documented, there is no showing 
of any current right ankle injury residual disability that 
could be related to service.  The Board has reviewed VA 
outpatient treatment records dated from 1998 until 2004, 
private records dated from 2002, and VA examination report of 
April 2002, with no right ankle pathology identified.  Absent 
residual disability that could be associated with the 
inservice injury, the claim must be denied.  



A Right Elbow Disorder

While service records show that when the veteran was involved 
in an automobile accident while enroute to active duty for 
training in May 1982, X-rays of the right elbow were taken, 
no right elbow disorder was identified at that time or at 
separation in August 1988.  Further, VA outpatient treatment 
records dated from 1998, private records dated in 2002, and a 
VA examination report dated in April 2002 do not identify a 
right elbow disability.  Absent in-service findings and any 
current residual disability that could be associated with the 
inservice injury, the claim must be denied.    

Arthritis of the Left Hip

Both the service medical records from the veteran's period of 
active duty in the Army and the medical records from his 
period of service in the Reserves reflect no complaint, 
diagnosis, or treatment for a left hip disorder, to include 
arthritis.  Nor does the record show that he had arthritis 
within one year of service separation.  Arthritis of the left 
hip is first documented in the record in January 1999 by VA 
X-rays.  Complaints of left hip pain and findings of 
arthritis of the left hip continue in the record thereafter.  
However, absent a showing of inservice manifestations or 
manifestations of arthritis within the first post service 
year and a nexus between service and the current findings, 
the claim cannot prevail.  

A Right Shoulder Disorder

Neither the veteran's service medical records from his active 
duty in the Army nor his medical records from his service in 
the Reserves reflect any complaint, diagnosis, or treatment 
for a right shoulder disorder.  A right shoulder disorder, 
diagnosed as rotator cuff tendinitis, is first documented in 
the record in March 1998 on VA outpatient treatment for a 
six-week history of right shoulder pain.  Complaints of right 
shoulder pain continue in the record thereafter.  However, 
absent a showing of inservice manifestations referable to a 
right shoulder disorder and a nexus between service and the 
current findings, the claim cannot prevail.  

Increased Evaluation of a Right Knee Disorder Prior to 
November 2004

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Service connection was granted for postoperative residuals of 
injury to the right knee effective from November 1978.  After 
assignment of a temporary 100 percent rating under 38 C.F.R. 
§ 4.30, a 10 percent rating has been in effect from March 
1979, under Diagnostic Codes 5010-5259.  This rating is now 
protected.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951(b) (2005). This 10 percent rating under Diagnostic 
Code 5259 is the maximum rating available under that Code.  

The veteran has appealed the June 2002 rating decision that 
continued the 10 percent disability evaluation for the right 
knee.  Following right total knee replacement surgery in 
November 2004, an April 2005 rating decision assigned a 100 
percent rating from November 12, 2004, followed by the 
minimum 30 percent rating from February 1, 2006, under 
Diagnostic Codes 5010-5055.  At his hearing in March 2006, 
the veteran indicated that he disagreed with the disability 
evaluation assigned both prior to the surgery and currently.  
The question of the disability evaluation remains before the 
Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis shown on X-rays will be evaluated as degenerative 
arthritis consistent with 38 C.F.R. § 4.71a, Diagnostic Code 
5003, which directs evaluation of limitation of motion under 
the appropriate Diagnostic Codes for the joint(s) involved.  

The Board has reviewed VA treatment records dated from 1998 
to November 2004, private records dated in 2002, and an April 
2002 VA examination report.  Arthritis is confirmed by VA in 
X-rays dated in April 2002.Here, the record contains range-
of-motion measurements that would not have support even the 
minimum 10 percent ratings for limitation of motion of the 
legs under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 
(2005).  Under Code 5260, a 10 percent rating requires 
flexion limited to 45 degrees, and a 20 percent evaluation 
requires flexion limited to 30 degrees.  The record shows 
that flexion has been documented as full on VA outpatient 
treatment in April 2002, and on VA examination that same 
month it was reported to be 95 degrees.  Under Code 5261, a 
10 percent rating requires extension limited to 10 degrees 
and a 20 percent rating requires extension to be limited to 
15 degrees.  Extension was described as full on VA outpatient 
in April 2002 and to 0 degrees on VA examination in April 
2002.  These measurements would not have supported the 
minimum compensable ratings under Diagnostic Codes 5260 or 
5261.  Also, a more favorable rating is not permissible under 
Diagnostic Code 5256 (ankylosis).  The knee joint was not 
fixed or immobile.

In addition there is no showing of instability of the right 
knee so that a higher, or a separate compensable, rating is 
not warranted under DC 5257.  (See, VA examination report of 
April 2002 indicating that the veteran has good stability of 
the right knee).  Diagnostic Code 5258 is inapplicable 
because it requires a dislocated semilunar cartilage with 
manifestations such as frequent locking pain and effusion, 
not shown in this case.  Nor is Diagnostic Code 5263 
applicable, as genu recurvatum is not shown.  Neither is 
there a showing of malunion or nonunion of the tibia and 
fibula; thus DC 5262 is not for application.   

The veteran has complaints of pain and there are findings of 
swelling of the right knee.  See, e.g., VA examination of 
April 2002, and outpatient treatment of March 2004.  However 
the ten percent rating currently assigned adequately 
compensates him for any functional impairment he may 
experience due to his right knee disorder.  38 C.F.R. §§ 4.40 
4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  


The veteran has a 3 inch well healed medial oblique scar of 
the right knee, which is non tender as noted on VA 
examination in April 2002.  It is not shown to interfere with 
function of the knee.  Thus an additional rating based on 
scarring is not warranted.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805, (as in effect prior to August 
2002); Esteban v. Brown, 6 Vet. App. 259 (1994).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the service 
connection issues decided above initially in February 2002.  
That letter properly complied with the requirements noted 
above, including informing the veteran that it was his 
responsibility to make sure records were received by VA and 
that he could send the evidence as soon as possible, and was 
timely sent, prior to the June 2002 initial denial.  In May 
2003, the RO sent a notice letter which included the 
increased rating issue for a right knee disorder.  This 
letter met all requirements noted above.  This was after the 
denial of the claim in June 2002.  While this was untimely as 
to the increased rating issue, the Board finds that the 
requisite notice was ultimately provided to the appellant 
before the final transfer and certification of the case to 
the Board, and he had ample time in which to respond to the 
notice letter.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  The appellant has had a "meaningful opportunity to 
participate effectively" in the processing of his claim.  
Mayfield, Id.  The Board finds that the present adjudication 
of the issue regarding an increased rating for a right knee 
disorder will not result in any prejudice to the appellant.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of for Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, and for an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes that the preponderance of the 
evidence is against the appellant's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
As to the increased rating claim, service connection was 
substantiated long ago.  There is no possibility of prejudice 
to the veteran in deciding these issues. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, he 
has been examined, and records have been obtained.  He has 
not identified any records which could be pertinent to his 
claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  The veteran indicated at his hearing that all 
records were before the Board.  While he testified that 
documents from a physician linking current findings to 
service were in the file, in fact, none have been identified.  

The veteran has requested a VA examination as to the claims 
for service connection issues.  The Board acknowledges that a 
VA examination was not provided in this case, but concludes 
that scheduling such an examination was not required in this 
instance.  As to the right ankle disorder, as there is 
nothing in the record to suggest that the veteran has any 
current right ankle disability and thus a remand for an 
examination is not required.  Nor is there evidence that a 
right elbow, left hip or right shoulder disorder may be 
associated with the vehicle accident in May 1982, which is 
the basis for the veteran's claim.  38 C.F.R. § 3.159(c)(4) 
(2005).  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  




ORDER

Service connection for residuals of a right ankle injury is 
denied.  

Service connection for a right elbow disorder is denied.

Service connection for arthritis of the left hip is denied. 

Service connection for a right shoulder disability is denied.  

An increased rating beyond 10 percent prior to November 2004 
for a right knee disorder is denied. 


REMAND

In a decision issued on March 31, 2006, Kent v. Nicholson, 
No. 04-181, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The Court held in Kent that, in 
the context of a claim to reopen a previously denied claim 
for service connection, VA is required to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  The Court further held that the failure 
to provide notice of what constitutes material evidence in 
this context would generally be the type of error that has 
the natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  

The letters furnished the veteran in February 2002 and in May 
2003 did not meet the more stringent requirements more 
recently set forth by the Court in Kent.  Accordingly, the 
Board's consideration of the issue in appellate status at 
this time regarding new and material evidence would 
constitute prejudicial error.  Therefore, the case as to this 
issue must be remanded so that the RO may provide the veteran 
with notice that complies with the criteria elaborated by the 
Court in Kent.  

In addition, the veteran seeks a rating beyond thirty percent 
for his right knee disability subsequent to a total knee 
replacement performed in November 2004.  He has not been 
evaluated by VA since the knee surgery.  Thus a VA 
examination to evaluate his current manifestations concerning 
the right knee is necessary.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should ensure that all 
notification and development procedures 
(see 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159) are fully complied with and 
satisfied as to the new and material 
evidence issue.  This includes written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his attempt to reopen the claim for 
service connection for a lumbar spine 
disorder, and the evidence, if any, the 
RO will obtain for him.  The notification 
should include notice of the specific 
evidence necessary to constitute new and 
material evidence to reopen the veteran's 
claim, pursuant to Kent v. Nicholson.  
The veteran should also be informed of 
the information and evidence needed to 
establish a disability rating and 
effective date for these claims.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  
The claimant should also be advised that 
he should submit any relevant evidence in 
his possession concerning his claim.  


2.  Schedule the veteran for an 
examination to evaluate his right knee 
disability.  The claims file must be made 
available to the examiner for review.  
All indicated tests and studies should be 
conducted.  Range of motion must be 
indicated in degrees and the examiner 
should comment on any painful motion or 
weakness.  All opinions and conclusions 
must be supported by complete rationale.   

3.  If any benefit sought on appeal is 
not granted, the veteran should be 
provided a SSOC and afforded the 
appropriate opportunity to respond.  The 
veteran and his representative should 
then be given an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


